FILED
                           NOT FOR PUBLICATION                                 FEB 18 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MELISSA MILLER, individually and on              No. 12-57231
behalf of others similarly situated,
                                                 D.C. No. 2:12-cv-00733-GHK-
              Plaintiff - Appellant,             PLA

  v.
                                                 MEMORANDUM*
HEARST COMMUNICATIONS INC, a
Delaware corporation,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                  George H. King, Chief District Judge, Presiding

                          Submitted February 12, 2014**
                              Pasadena, California

Before: FARRIS, N.R. SMITH, and WATFORD, Circuit Judges.

       Melissa Miller filed a purported class action against Hearst

Communications, Inc. under California’s “Shine the Light” (STL) law, Cal. Civ.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Code §§ 1798.83-1798.84, and Unfair Competition Law (UCL), Cal. Bus. & Prof.

Code §§ 17200-17210. She appeals the district court’s dismissal of her claims for

lack of statutory standing.

1.    Section 1798.83(a) of the STL law requires businesses, which disclose

customers’ personal information to third parties for direct marketing purposes, to

respond to a customer’s request to learn the identity of the third parties and the

types of personal information revealed to them. Cal. Civ. Code § 1798.83(a). To

facilitate these customer requests, a business must adopt at least one of three

methods to provide customers with necessary contact information for making

requests. See id. § 1798.83(b)(1)(A) (notify customer service employees), (b)(1)(B)

(update website), (b)(1)(C) (post physical notices at place of business).

Alternatively, a business is excused from section § 1798.83(a)’s requirement to

respond to customer requests, if it adopts a privacy policy which informs

customers of their right to prevent disclosure of their personal information and

provides a cost-free means to do so or evinces a policy of not disclosing

customers’ personal information to third parties for direct marketing purposes. Id.

§ 1798.83(c)(2).

      The STL law provides three statutory remedies: (1) “Any customer injured

by a violation of [the STL law] may institute a civil action to recover damages,” id.


                                          -2-
§ 1798.84(b); (2) “In addition, for a willful, intentional, or reckless violation of

Section 1798.83, a customer may recover a civil penalty. . . . ,” id. § 1798.84(c);

and (3) “Any business that violates, proposes to violate, or has violated this title

may be enjoined,” id. § 1798.84(e).

      The California Court of Appeal recently interpreted these provisions and

concluded that “a plaintiff must have suffered a statutory injury to have standing to

pursue a cause of action under the STL, regardless of the remedies he or she

seeks.” Boorstein v. CBS Interactive, Inc., 165 Cal. Rptr. 3d 669, 675 (Cal. Ct.

App. 2013). To plead a sufficient statutory injury, “a plaintiff must have made, or

attempted to make, a disclosure request in order to have standing under the STL.”

Id. at 673.

      This “court is obligated to follow the decisions of [a] state’s intermediate

appellate courts” when “there is no convincing evidence that the state supreme

court would decide differently.” Ryman v. Sears, Roebuck and Co., 505 F.3d 993,

995 (9th Cir. 2007) (internal quotation marks omitted). Because Miller has failed

to allege that she submitted a request to Hearst under the STL law, or that she

would have, had accurate contact information been provided, she lacks standing to

sue under the STL law.




                                          -3-
2.     “The UCL provides that to pursue a claim for relief under the statute, an

individual must have ‘suffered injury in fact and ha[ve] lost money or property as a

result of the unfair competition.’” Boorstein, 165 Cal. Rptr. 3d at 681 (quoting Cal.

Bus. & Prof. Code § 17204). Miller has failed to allege an injury in fact, because

(1) California does not recognize informational injury, id. at 680;1 and (2) Hearst’s

compliance with the STL law was not a “benefit of the bargain” when she

subscribed to Cosmopolitan magazine, Animal Legal Def. Fund v. Mendes, 72 Cal.

Rptr. 3d 553, 560 (Cal. Ct. App. 2008).

      The district court’s dismissal for lack of statutory standing is AFFIRMED.2




      1
        Even if California did recognize informational injury, Miller has failed to
sufficiently allege an informational injury. Miller’s mere allegation that Hearst
failed to provide contact information does not pertain to the STL’s primary
purpose. See Wilderness Soc., Inc. v. Rey, 622 F.3d 1251, 1259-60 (9th Cir. 2010);
Boorstein, 165 Cal. Rptr. 3d at 674 (The STL’s purpose is to “provide consumers
with information on how their information is being shared by businesses.”).
      2
       Miller’s motion to stay proceedings pending review of Boorstein v. CBS
Interactive, 165 Cal. Rptr. 3d 669, by the California Supreme Court is DENIED.
Boorstein has only requested review by the California Supreme Court.

                                          -4-